United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3022
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Guadalupe Urbina-Rodriguez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                           Submitted: November 20, 2020
                              Filed: February 5, 2021
                                  ____________

Before COLLOTON, MELLOY, and KELLY, Circuit Judges.
                         ____________

MELLOY, Circuit Judge.

      A jury convicted Defendant Guadalupe Urbina-Rodriguez of: (1) possessing
50 grams or more of methamphetamine with intent to distribute, 21 U.S.C.
§ 841(a)(1) & (b)(1)(A); (2) possessing a firearm in furtherance of a drug trafficking
crime, 18 U.S.C. § 924(c)(1)(A); and (3) possessing a firearm as a previously
convicted felon, 18 U.S.C. §§ 922(g)(1) & 924(a)(2). He appeals the sufficiency of
the evidence as to one element of one charge: whether possession of the firearm was
in furtherance of drug trafficking.

       Our review is highly deferential: we must affirm unless no reasonable juror
could find the defendant guilty beyond a reasonable doubt. See United States v.
Fetters, 698 F.3d 653, 657 (8th Cir. 2012). We view the facts in the light most
favorable to the jury’s verdict and draw all reasonable inferences in support of the
verdict. Id. Viewed in this light, evidence showed that Urbina-Rodriguez personally
took delivery of a package from California addressed to “Jose Nunez” at Urbina-
Rodriguez’s rural Missouri home. Postal inspectors and police officers previously
had determined the package contained a controlled substance. When accepting the
package, Urbina-Rodriguez claimed to be Jose. Within one or two minutes of
package delivery, officers arrived to execute a previously obtained search warrant.
They discovered Urbina-Rodriguez sitting in his front lawn in a chair. Beside him
was a second chair containing the package of methamphetamine. Immediately
adjacent to Urbina-Rodriguez, a loaded Marlin .22 caliber rifle rested against a tree.

       Urbina-Rodriguez admitted to officers that he had received several similar
packages in the past. He also stated that he had the rifle for “protection,” but he did
not say from what. His wife told officers that two women in a yellow car typically
showed up after the delivery of such packages. A search of the property revealed no
other contraband, but subsequent investigation revealed that twelve packages from
California had been delivered to Urbina-Rodriguez’s address in the seven months
preceding execution of the warrant. Subsequent analysis showed that the final
package contained 430.8 grams of actual methamphetamine.

       At trial, Urbina-Rodriguez argued that he possessed the rifle merely to protect
the many chickens he kept on his rural property. He presented evidence, including
a neighbor’s testimony, tending to show that he spent a great deal of timing sitting in
his front yard, kept many chickens, and suffered from varmints such as raccoons and

                                         -2-
possums killing his chickens. According to Urbina-Rodriguez, the physical proximity
of the gun to the drugs was mere happenstance—when officers arrived to execute the
warrant, he had just received the package and his varmint gun happened to be present.
The jury rejected his explanation and convicted him of possessing the firearm in
furtherance of drug trafficking. The district court1 denied motions for a new trial and
a judgment of acquittal.

      On appeal, he argues the government was required to present expert testimony
to show that he possessed the firearm in furtherance of drug trafficking. In addition,
he argues generally that the evidence was insufficient to show he possessed the rifle
for any purposes other than protecting his chickens.

       A jury may find the required nexus of 18 U.S.C. § 924(c)(1)(A) based on facts
that tend to show the use of firearms to protect drugs or drug proceeds, or to
embolden traffickers generally in their receipt, storage, and distribution of drugs. See
United States v. Druger, 920 F.3d 567, 570 (8th Cir. 2019) (“The nexus . . . may be
established in a variety of ways.”). Although the government typically offers expert
testimony to describe the nexus and “connect the dots” for jurors in such cases, the
government is not required as a matter of course to present expert testimony linking
firearm possession to drug trafficking. See, e.g., United States v. Saddler, 538 F.3d
879, 888–89 (8th Cir. 2008) (affirming conviction without expert testimony where
proximity of firearms and drugs supported the inference that the firearms furthered
the trafficking crime); United States v. Urkevich, 408 F.3d 1031, 1037 (8th Cir. 2005)
(same).

       Although the mere simultaneous possession of a firearm and drugs is
insufficient to show the required nexus, United States v. Hilliard, 490 F.3d 635, 640


      1
       The Honorable Douglas Harpool, United States District Judge for the Western
District of Missouri.

                                          -3-
(8th Cir. 2007), the present case contains strong evidence beyond simultaneous
possession. First, the jury could find the proximity of the rifle to the drugs supports
the required nexus even though Urbina-Rodriguez argued he possessed the gun for
a different reason. See, e.g., Urkevich, 408 F.3d at 1037 (“This handy availability of
the firearms to a myriad of illegal drugs and drug paraphernalia, and the dispersal of
the firearms throughout [the] residence, support an inference [the defendant]
possessed the firearms so they would be ready to protect the drugs and large sums of
money.”). Second, Urbina-Rodriguez’s wife’s statement shows he anticipated
immediate interactions with other drug traffickers, suggesting he anticipated potential
danger. Third, the drugs in the package were worth approximately $43,000, an
amount jurors would understand as inducing a desire for protection. Fourth, the
government introduced evidence that Urbina-Rodriguez had been convicted on prior
occasions for trafficking methamphetamine, tending to show his knowledge and
familiarity with drug trafficking. See Fed. R. Evid. 404(b). And fifth, the pattern of
package deliveries to the home coupled with the last package’s value and Urbina-
Rodriguez’s ready claim to be “Jose” show that he anticipated the package’s arrival.
If the jury believed he anticipated the package’s arrival, the jury could easily
conclude that the rifle’s location was not mere happenstance. On these facts, the jury
permissibly found the required nexus without the guidance of expert testimony and
rejected the claim that Urbina-Rodriguez’s express reference to “protection” related
solely to protecting chickens against wildlife.

      We affirm the judgment of the district court.
                      ______________________________




                                         -4-